DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Status of claims
Applicant's submission filed on 7/20/2022 has been entered.
Claims 1-4, 15-16 had been canceled by applicant. 
Claims 5, 8, 10, 14, 18-22 have been amended. 
New claims 23-25 are added. 
In summary, claims 5-14, 17-25 are pending and examined in this office action. 

Priority
Instant application, filed 10/30/2020, does not have priority application(s). 

Claim Objections
Claim 5 and dependent claims 6-14, 17-25 are objected for informality: 
Claim 5 had been amended. The “and” after the 2nd wherein clause has been deleted by applicant.  Accordingly, it is suggested to add a ---and--- after the 1st wherein clause.  
See the requirement of 37 CFR 1.71(a) for “full, clear, and exact terms”.  
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
Lacking written description
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  
Claim 5 and dependent claims 6-8, 10-14, 17-25 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
By court’s statement in Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), a written description of an invention “requires a precise definition, such as a structure, formula, or chemical name, of the claimed subject matter sufficient to distinguish it from other materials”; further, a written description of a claimed genus requires a description of a representative number of species of the claimed genus, and one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  
Amended claims deleted “wherein the allele is in homozygous form”, thus are broadly drawn to a genus of Spinacia oleracea plants comprising an allele (including in heterozygous form) designated alpha-WOLF 26, wherein the protein encoded by said allele is a CC-NBS-LRR protein that comprises in its amino acid sequence: a) the motif "MAEIGYSVC" (SEQ ID NO: 1) at its N-terminus; and b) the motif "KWMCLR" (SEQ ID NO: 2); and wherein the LRR domain of the protein has at least 92.5% sequence identity to SEQ ID NO: 10. 
The claimed function is that the genus of alleles confer resistance to at least one Peronospora farinosa f. sp. spinaciae race. 
According to specification (p10, 5th para), the alpha-WOLF 26 allele when homozygously present in a spinach plant confers complete resistance to at least the officially recognized Peronospora farinosa f. sp. spinacea races Pfs:7, Pfs: 10, Pfs: 11, Pfs: 12, Pfs: 13, Pfs: 14, Pfs: 15, Pfs: 16 and Pfs: 17, and does not confer resistance to downy mildew races Pfs:8 and Pfs:9. More in particular, the alpha-WOLF 26 allele when homozygously present in a spinach plant confers complete resistance to at least the officially recognized Peronospora farinosa f. sp. spinacea races Pfs: 1, Pfs:2, Pfs:3, Pfs:4, Pfs:5, Pfs:6, Pfs:7, Pfs: 10, Pfs: 11, Pfs: 12, Pfs: 13, Pfs: 14, Pfs: 15, Pfs: 16 and Pfs: 17, and does not confer resistance to downy mildew races Pfs:8 and Pfs:9 (see Table 1, page 18). 
The specification also provides examples of identifying and testing the claimed alpha-WOLF 26 allele in homozygote form for conferring resistance to at least one Peronospora farinosa f. sp. spinacea race (specification, Example 1, p29-31, table 3, p33, last para); identifying and amplifying the claimed CC-NBS-LRR domains (Example 2, p31-32); and introducing the alpha-WOLF 26 alleles to Spinacia oleracea plant and deposited the representative seeds (Example 3, p32-33).   
However, the specification does not describe that when the alpha-WOLF 26 allele when in heterozygous form in a spinach plant confers resistance to at least one Peronospora farinosa f. sp. spinaciae race.  
In contrast, according to specification (p12, 2nd para), “a plant carrying the alpha-WOLF 26 allele in heterozygous form may further comprise a beta-WOLF 0 allele as e.g. present in variety Viroflay wherein the beta-WOLF 0 allele does not confer any resistance to downy mildew. However, a plant heterozygous for the alpha-WOLF 26 allele may further comprise an allele of the alpha/beta-WOLF gene that does provide resistance to downy mildew”.
Thus, alpha-WOLF 26 allele in heterozygous form, by itself, has not been described by the specification to confer resistance to at least one Peronospora farinosa f. sp. spinaciae race.   In another word, the specification does not describe the common structure feature of the sequences, alleles and plants to be sufficiently associated to the function of conferring resistance to at least one Peronospora farinosa f. sp. spinaciae race.   
In addition, SEQ ID NO: 10 and SEQ ID NO: 9 (encoding SEQ ID NO: 10, recited in claim 14) are new sequences not taught or described in the art.  
Regarding the description of a representative number of species, neither the specification nor prior art has described any species of alpha-WOLF 26 allele (comprising SEQ ID NO: 10) in heterozygous form sufficiently associated to the function of conferring resistance to at least one Peronospora farinosa f. sp. spinaciae race.   
Therefore, the application has not met either of the two elements of the written description requirement as set forth in the court’s decision in Eli Lilly, and has not shown her/his possession of the claimed genus.   
Claim 9 recites that the allele is in homozygous form, thus, is excluded from the in rejection.  

Remarks
Prior art does not teach or suggest a sequence having at least 92.5% sequence identity to SEQ ID No: 10, nor any sequence having at least 96.5% sequence identity to SEQ ID No: 9 (claim 14, SEQ ID NO: 9 encodes SEQ ID NO: 10), not to mention a Spinacia oleracea plant comprising the allele of claim 5.  
In addition, applicant provides examples of identifying and testing the claimed alpha-WOLF 26 allele in homozygote form for conferring resistance to at least one Peronospora farinosa f. sp. spinacea race (specification, Example 1, p29-31, table 3, p33, last para); identifying and amplifying the claimed CC-NBS-LRR domains (Example 2, p31-32); and introducing the alpha-WOLF 26 alleles to Spinacia oleracea plant and deposited the representative seeds (Example 3, p32-33).  
Accordingly, art rejections are not made.  
The closest prior art:
Kock et al (US Patent 10633670, filed 9/29/2017 as Application 15720797). The reference teaches sequences 100% identical to instant SEQ ID NO: 1 and SEQ ID NO: 2. See “Sequence Matches” below.  It also teaches WOLF alleles in spinach plant (abstract).  
However, it does not teach or suggest a sequence having at least 92.5% sequence identity to SEQ ID No: 10, nor any sequence having at least 96.5% sequence identity to SEQ ID No: 9.  
Accordingly, no art rejections or DP rejections are not made.  

The closest sequence matches: 
Sequence Matches 
Against instant SEQ ID NO: 10

LOCUS       XP_021842255            1150 aa            linear   PLN 01-AUG-2017
DEFINITION  disease resistance protein RGA2-like [Spinacia oleracea].
ACCESSION   XP_021842255
VERSION     XP_021842255.1
DBLINK      BioProject: PRJNA396054
DBSOURCE    REFSEQ: accession XM_021986563.1
KEYWORDS    RefSeq.
SOURCE      Spinacia oleracea (spinach)
  ORGANISM  Spinacia oleracea
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliopsida; eudicotyledons; Gunneridae;
            Pentapetalae; Caryophyllales; Chenopodiaceae; Chenopodioideae;
            Anserineae; Spinacia.
COMMENT     MODEL REFSEQ:  This record is predicted by automated computational
            analysis. This record is derived from a genomic sequence
            (NW_018931419.1) annotated using gene prediction method: Gnomon.
            Also see:
                Documentation of NCBI's Annotation Process
            
            
            ##Genome-Annotation-Data-START##
            Annotation Provider         :: NCBI
            Annotation Status           :: Full annotation
            Annotation Version          :: Spinacia oleracea Annotation Release
                                           100
            Annotation Pipeline         :: NCBI eukaryotic genome annotation
                                           pipeline
            Annotation Software Version :: 7.4
            Annotation Method           :: Best-placed RefSeq; Gnomon
            Features Annotated          :: Gene; mRNA; CDS; ncRNA
            ##Genome-Annotation-Data-END##
            COMPLETENESS: full length.
FEATURES             Location/Qualifiers
     source          1..1150
                     /organism="Spinacia oleracea"
                     /cultivar="Sp75"
                     /db_xref="taxon:3562"
                     /chromosome="Unknown"
                     /country="China"
                     /lat_lon="30.83 N 121.52 E"
                     /collection_date="2013"
     Protein         1..1150
                     /product="disease resistance protein RGA2-like"
                     /calculated_mol_wt=130978
     Region          12..90
                     /region_name="Rx_N"
                     /note="Rx N-terminal domain; pfam18052"
                     /db_xref="CDD:436239"
     Site            order(71,75,78,104,107,110..112,114..116,118..119)
                     /site_type="other"
                     /note="RanGAP2 interaction site [polypeptide binding]"
                     /db_xref="CDD:271353"
     Region          168..417
                     /region_name="NB-ARC"
                     /note="NB-ARC domain; pfam00931"
                     /db_xref="CDD:395745"
     Region          193..>810
                     /region_name="PLN03210"
                     /note="Resistant to P. syringae 6; Provisional"
                     /db_xref="CDD:215633"
     Region          569..591
                     /region_name="leucine-rich repeat"
                     /note="leucine-rich repeat [structural motif]"
                     /db_xref="CDD:275378"
     Region          592..615
                     /region_name="leucine-rich repeat"
                     /note="leucine-rich repeat [structural motif]"
                     /db_xref="CDD:275378"
     Region          616..639
                     /region_name="leucine-rich repeat"
                     /note="leucine-rich repeat [structural motif]"
                     /db_xref="CDD:275378"
     Region          <1037..>1114
                     /region_name="PLN03210"
                     /note="Resistant to P. syringae 6; Provisional"
                     /db_xref="CDD:215633"
     Region          1042..1065
                     /region_name="leucine-rich repeat"
                     /note="leucine-rich repeat [structural motif]"
                     /db_xref="CDD:275378"
     Region          1066..1100
                     /region_name="leucine-rich repeat"
                     /note="leucine-rich repeat [structural motif]"
                     /db_xref="CDD:275378"
     CDS             1..1150
                     /gene="LOC110782413"
                     /coded_by="XM_021986563.1:222..3674"
                     /db_xref="GeneID:110782413"

Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
793 bits(2048)
0.0
Compositional matrix adjust.
419/464(90%)
431/464(92%)
0/464(0%)

Query  1     WMCLRMLDLSRPDVKNLPDSIGKLLHLRYLNLSCNDYLLILPDAITRLHNLQTLLLKDCG  60
             WMCLRMLDLSR DVKNLP+SIGKLLHLRYLNLS N  L ILPDAIT+LHNLQTLLL+ CG
Sbjct  566   WMCLRMLDLSRSDVKNLPNSIGKLLHLRYLNLSGNRKLEILPDAITKLHNLQTLLLEGCG  625

Query  61    SLKELPKDFCKLVKLRHLDLRGCQCLIGMPLGMDRLTSLRVLPFFVVGRKEQSVDDELKA  120
             SLKELPKDFCKLVKLRHLDL GC  LIGMPLGMD LTSLRVLP+FVVGRK+QSVDDELKA
Sbjct  626   SLKELPKDFCKLVKLRHLDLWGCDDLIGMPLGMDMLTSLRVLPYFVVGRKKQSVDDELKA  685

Query  121   LKGLTEIKGSIRIRIHSKYRIVEGMNDTGGAAYLKSMKHLTGVDITFKGGCVNPEAVLET  180
             LKGLTEIKG I I+I S YRIVEGMNDTGGA YLKSMKHLTGVDITF GGCVNPEAVL T
Sbjct  686   LKGLTEIKGDIDIKICSNYRIVEGMNDTGGAGYLKSMKHLTGVDITFDGGCVNPEAVLAT  745

Query  181   LEPPSNIKSLSIDNYDGTTIPVWGRAEINWAISLSHLVDITLSCCEYLQEMPVLSKLPHL  240
             LEPPSNIKSLSIDNYDGTTIPVWGRAEINWAISLSHLVDI    C  LQEMPVLSKLPHL
Sbjct  746   LEPPSNIKSLSIDNYDGTTIPVWGRAEINWAISLSHLVDIWFWDCSDLQEMPVLSKLPHL  805

Query  241   KSLYLFIFCKLEYMEsrssssssDTEAATPELPTFFPSLEKLTLWYLEKLKGLGNRRSSS  300
             KSL LF FCKLEYMESRSSSSSSDTEAATPELPTFFPSLEKLTLWYLEKLKGLGNRRSSS
Sbjct  806   KSLELFKFCKLEYMESRSSSSSSDTEAATPELPTFFPSLEKLTLWYLEKLKGLGNRRSSS  865

Query  301   FPRLSKLEIRECPDLTWFPPCPSLETLKLVKNNEALQIIVKITTTRGKEEKEEDKNAGVG  360
             FPRLS+LEI ECPDLTWFPPCPSL+TLKL KNNEALQIIVKITTTRGKEEKEEDKNAGVG
Sbjct  866   FPRLSELEIWECPDLTWFPPCPSLKTLKLEKNNEALQIIVKITTTRGKEEKEEDKNAGVG  925

Query  361   NSQDDDNVKLRKVIIDNLGYLKSLPTNCLTHLHLTIRDSKEGEGEWEVGDAFQKCVSSLT  420
             NSQDDDNVKLRKV IDNLGYLKSLPTNCLTHL +TIRDSKEGEGEWEVG+AFQKCVSSL 
Sbjct  926   NSQDDDNVKLRKVEIDNLGYLKSLPTNCLTHLDITIRDSKEGEGEWEVGEAFQKCVSSLR  985

Query  421   SLTIIGNHGINKVMRLSGRTGLEHFTLLDSLKFSKIEDQEDEGE  464
              L+IIGNHGINKV RLSGRTGLEHFTLLDSLKFS I+DQEDEGE
Sbjct  986   KLSIIGNHGINKVKRLSGRTGLEHFTLLDSLKFSDIDDQEDEGE  1029


Against instant SEQ ID NO: 9

BIR75895
ID   BIR75895 standard; DNA; 3531 BP.
XX
AC   BIR75895;
XX
DT   21-JAN-2021  (first entry)
XX
DE   Spinach chromosome-2 derived Pfs disease resistance R gene (T75), SEQ:9.
XX
KW   Chromosome-2; R gene; crop improvement; disease resistance; downy mildew;
KW   ds; gene; oomycetes disease; plant; plant breeding; seed.
XX
OS   Spinacia oleracea; NCIMB 43360.
XX
CC PN   WO2020239572-A1.
XX
CC PD   03-DEC-2020.
XX
CC PF   20-MAY-2020; 2020WO-EP064060.
XX
PR   24-MAY-2019; 2019WO-EP063449.
XX
CC PA   (ENZA ) ENZA ZADEN BEHEER BV.
XX
CC PI   Pel MA,  Suidgeest F,  Dijkstra JA;
XX
DR   WPI; 2020-C02120/100.
DR   P-PSDB; BIR75896.
XX
CC PT   Spinach plant is resistant to downy mildew caused by Peronospora 
CC PT   farinosa, where spinach plant comprises resistance genes, where protein 
CC PT   comprises a conserved amino acid sequence KDHKIEKE and a conserved amino 
CC PT   acid sequence LSNNRNLKIL.
XX
CC PS   Claim 5; SEQ ID NO 9; 122pp; English.
XX
CC   The present invention relates to a novel spinach plant that is resistant 
CC   to downy mildew caused by Peronospora farinosa (Pfs). The spinach plant 
CC   (Spinacia oleracea) comprises one or more resistance genes, where the one
CC   or more resistance genes encode for a protein having at least 85 percent 
CC   identity with SEQ ID NO:4 (see BIR75890) and the protein comprises a 
CC   conserved amino acid sequence. The invention further discloses: (1) a 
CC   seed obtained from the spinach plant, where the seed comprises one or 
CC   more resistance genes, the one or more resistance genes encode for a 
CC   protein having at least 85 percent identity with SEQ ID NO:4 (see 
CC   BIR75890) and the protein comprises a conserved amino acid sequence; (2) 
CC   a resistance gene that confers resistance to downy mildew in spinach 
CC   plants, where the gene encodes for a protein that has at least 85 percent
CC   identity with SEQ ID NO:4 (see BIR75890); (3) a method for providing a 
CC   spinach plant that is resistant to downy mildew, which involves 
CC   introducing one or more resistance genes into the genome of the spinach 
CC   plant, where the one or more resistance genes are selected from the group
CC   consisting of only odd number SEQ ID NOs:1-7 (only odd number, see 
CC   BIR75887-BIR75893), SEQ ID NO:13 (see BIR75899), SEQ ID NO:15 (see 
CC   BIR75901), SEQ ID NOs:23-35 (only odd number, see BIR75909-(seqid:35}). 
CC   The novel spinach plant of the invention is useful for breeding downy 
CC   mildew resistant spinach plants.
XX
SQ   Sequence 3531 BP; 1122 A; 573 C; 861 G; 975 T; 0 U; 0 Other;

  Query Match             92.1%;  Score 1281.6;  DB 68;  Length 3531;
  Best Local Similarity   95.0%;  
  Matches 1323;  Conservative    0;  Mismatches   69;  Indels    0;  Gaps    0;

Qy          1 TGGATGTGTCTTAGGATGTTGGACTTGTCAAGGCCGGATGTTAAAAATTTGCCTGATTCA 60
              ||||||||||||||||||||||||||||||||| |||||||||||||||||||| |||||
Db       1696 TGGATGTGTCTTAGGATGTTGGACTTGTCAAGGTCGGATGTTAAAAATTTGCCTAATTCA 1755

Qy         61 ATAGGTAAATTGTTGCACTTGAGGTATCTTAACCTGTCTTGTAATGATTATCTGTTGATA 120
              |||||||| ||||||||||| ||||||||||||||||||| ||||||  |||||||||| 
Db       1756 ATAGGTAAGTTGTTGCACTTAAGGTATCTTAACCTGTCTTATAATGAAGATCTGTTGATG 1815

Qy        121 CTCCCTGATGCAATTACAAGACTGCATAATTTGCAGACACTGCTTTTAAAAGATTGCGGA 180
              ||||||||||| ||||||| |||||||||||||||||| || ||||||||| ||||| | 
Db       1816 CTCCCTGATGCGATTACAAAACTGCATAATTTGCAGACTCTACTTTTAAAATATTGCAGT 1875

Qy        181 AGTTTAAAGGAGTTGCCAAAAGATTTTTGCAAATTGGTCAAACTGAGACACTTGGATTTA 240
               |||| ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1876 GGTTTGAAGGAGTTGCCAAAAGATTTTTGCAAATTGGTCAAACTGAGACACTTGGATTTA 1935

Qy        241 AGGGGTTGTCAGTGTTTGATTGGTATGCCATTGGGAATGGATAGGCTAACTAGTCTTAGA 300
               |||||||| |   ||||||||||||||||||||||||||||| ||||||||||||||||
Db       1936 TGGGGTTGTGATGATTTGATTGGTATGCCATTGGGAATGGATATGCTAACTAGTCTTAGA 1995

Qy        301 GTACTGCCATTCTTTGTGGTGGGTAGGAAGGAACAAAGTGTTGATGATGAGCTGAAAGCC 360
              |||||||||| ||||||||||||||||||| |||||||||||||||||||||||||||||
Db       1996 GTACTGCCATACTTTGTGGTGGGTAGGAAGAAACAAAGTGTTGATGATGAGCTGAAAGCC 2055

Qy        361 CTAAAAGGCCTCACCGAGATAAAAGGCTCCATTCGTATTAGAATCCATTCAAAGTATAGA 420
              |||||||||||||||||||||||||||  ||||||||||||||||  ||| || ||||||
Db       2056 CTAAAAGGCCTCACCGAGATAAAAGGCGACATTCGTATTAGAATCTGTTCCAATTATAGA 2115

Qy        421 ATAGTTGAAGGCATGAATGACACAGGAGGAGCTGCTTATTTGAAGAGCATGAAACATCTC 480
              ||||||||||||||||||||||||||||||||||  ||||| ||||||||||||||||||
Db       2116 ATAGTTGAAGGCATGAATGACACAGGAGGAGCTGGGTATTTAAAGAGCATGAAACATCTC 2175

Qy        481 ACGGGGGTTGATATTACATTTAAGGGTGGATGTGTTAACCCTGAAGCTGTGTTGGAAACC 540
              ||||||||||||||||||||| | ||||||||||||||||||||||||||||||| ||||
Db       2176 ACGGGGGTTGATATTACATTTGATGGTGGATGTGTTAACCCTGAAGCTGTGTTGGCAACC 2235

Qy        541 CTAGAGCCACCTTCAAATATCAAGAGCTTATCTATAGATAATTACGATGGTACAACAATT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2236 CTAGAGCCACCTTCAAATATCAAGAGCTTATCTATAGATAATTACGATGGTACAACAATT 2295

Qy        601 CCAGTATGGGGAAGAGCAGAGATTAATTGGGCAATCTCCCTCTCACATCTTGTCGACATC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2296 CCAGTATGGGGAAGAGCAGAGATTAATTGGGCAATCTCCCTCTCACATCTTGTCGACATC 2355

Qy        661 ACGCTTAGTTGTTGTGAATATTTGCAGGAGATGCCAGTGCTGAGTAAACTGCCTCATTTG 720
              ||||||||||||| ||||||||||||||||||||||||||||||||||||||||||||||
Db       2356 ACGCTTAGTTGTTATGAATATTTGCAGGAGATGCCAGTGCTGAGTAAACTGCCTCATTTG 2415

Qy        721 AAATCACTGTATCTTTTTATATTTTGTAAGTTAGAGTACATGGAGAGTAGAAGCAGCAGC 780
              ||||||||||||||| |||  ||   ||| ||||||||||||||||||||||||||||||
Db       2416 AAATCACTGTATCTTGTTAGGTTGCATAACTTAGAGTACATGGAGAGTAGAAGCAGCAGC 2475

Qy        781 AGTAGCAGTGACACAGAAGCAGCAACACCAGAATTACCAACATTCTTCCCTTCCCTTGAA 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||| ||
Db       2476 AGTAGCAGTGACACAGAAGCAGCAACACCAGAATTACCAACATTCTTCCCTTCCCTTAAA 2535

Qy        841 AAACTTACACTTTGGTATCTGGAAAAGTTGAAGGGTTTGGGGAACAGGAGATCGAGTAGT 900
              | ||||  |||||   ||||||||||||||||||||||||||||||||||| ||||||||
Db       2536 ACACTTGTACTTTTTGATCTGGAAAAGTTGAAGGGTTTGGGGAACAGGAGACCGAGTAGT 2595

Qy        901 TTTCCCCGCCTCTCTAAATTGGAAATCCGGGAATGCCCAGATCTAACGTGGTTTCCTCCT 960
              ||||||||||||||||||||||||||| ||||||||||||||||||||||||||||||| 
Db       2596 TTTCCCCGCCTCTCTAAATTGGAAATCAGGGAATGCCCAGATCTAACGTGGTTTCCTCCC 2655

Qy        961 TGTCCAAGCCTTGAAACGTTGAAATTGGTAAAAAACAATGAAGCGTTGCAAATAATAGTA 1020
              |||||||||||||||  ||||||||||| |||||||||||||||||||||||||||||||
Db       2656 TGTCCAAGCCTTGAAGAGTTGAAATTGGAAAAAAACAATGAAGCGTTGCAAATAATAGTA 2715

Qy       1021 AAAATAACAACAACAAGAGGTAAAGAAGAAAAAGAAGAAGACAAGAATGCTGGTGTTGGA 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2716 AAAATAACAACAACAAGAGGTAAAGAAGAAAAAGAAGAAGACAAGAATGCTGGTGTTGGA 2775

Qy       1081 AATTCACAAGATGATGACAATGTCAAATTACGGAAGGTGATAATAGACAATCTGGGTTAT 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||| || |||||
Db       2776 AATTCACAAGATGATGACAATGTCAAATTACGGAAGGTGATAATAGACAATGTGAGTTAT 2835

Qy       1141 CTCAAATCACTGCCCACAAATTGTCTGACTCACCTCCACCTTACAATAAGAGATTCCAAG 1200
              |||||||||||||||||||||||||| ||||||||| || ||||||||||||||||||||
Db       2836 CTCAAATCACTGCCCACAAATTGTCTTACTCACCTCGACATTACAATAAGAGATTCCAAG 2895

Qy       1201 GAGGGGGAGGGTGAATGGGAAGTTGGGGATGCATTTCAGAAGTGTGTATCTTCTTTGACA 1260
              ||||||||||||||||||||||||||||| |||||||||||||||||||||||||||| |
Db       2896 GAGGGGGAGGGTGAATGGGAAGTTGGGGAGGCATTTCAGAAGTGTGTATCTTCTTTGAGA 2955

Qy       1261 AGCCTCACCATAATCGGAAATCACGGAATAAATAAAGTGATGAGACTGTCTGGAAGAACA 1320
              ||||||| |||||||||||||||||||||||||||||||| |||||||||||||||||||
Db       2956 AGCCTCATCATAATCGGAAATCACGGAATAAATAAAGTGAAGAGACTGTCTGGAAGAACA 3015

Qy       1321 GGGTTGGAGCATTTCACTCTGTTGGACTCACTCAAATTTTCAAAGATAGAAGACCAGGAA 1380
              |||||||||||||||||||||||||||||||||||| ||||||| |||||||||||||||
Db       3016 GGGTTGGAGCATTTCACTCTGTTGGACTCACTCAAACTTTCAAATATAGAAGACCAGGAA 3075

Qy       1381 GATGAGGGCGAA 1392
              ||||||||||||
Db       3076 GATGAGGGCGAA 3087


Against instant SEQ ID NO: 1

RESULT 1
US-15-720-797A-171
; Sequence 171, Application US/15720797A
; Patent No. 10633670
; GENERAL INFORMATION
;  APPLICANT: Rijk Zwaan Zaadteelt en Zaadhandel B.V.
;  TITLE OF INVENTION: METHOD FOR MODIFYING THE RESISTANCE PROFILE OF SPINACIA OLERACEA TO DOWNY MILDEW
;  FILE REFERENCE: L/2VX25/JGE/467
;  CURRENT APPLICATION NUMBER: US/15/720,797A
;  CURRENT FILING DATE: 2017-09-29
;  NUMBER OF SEQ ID NOS: 175
;  SOFTWARE: BiSSAP 1.3.6
; SEQ ID NO 171
;  LENGTH: 9
;  TYPE: PRT
;  ORGANISM: Spinacia oleracea
;  FEATURE:
;  OTHER INFORMATION: Motif N-terminus
US-15-720-797A-171

  Query Match             100.0%;  Score 48;  DB 1;  Length 9;
  Best Local Similarity   100.0%;  
  Matches    9;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAEIGYSVC 9
              |||||||||
Db          1 MAEIGYSVC 9

Against instant SEQ ID NO: 2

RESULT 1
US-15-720-797A-172
; Sequence 172, Application US/15720797A
; Patent No. 10633670
; GENERAL INFORMATION
;  APPLICANT: Rijk Zwaan Zaadteelt en Zaadhandel B.V.
;  TITLE OF INVENTION: METHOD FOR MODIFYING THE RESISTANCE PROFILE OF SPINACIA OLERACEA TO DOWNY MILDEW
;  FILE REFERENCE: L/2VX25/JGE/467
;  CURRENT APPLICATION NUMBER: US/15/720,797A
;  CURRENT FILING DATE: 2017-09-29
;  NUMBER OF SEQ ID NOS: 175
;  SOFTWARE: BiSSAP 1.3.6
; SEQ ID NO 172
;  LENGTH: 6
;  TYPE: PRT
;  ORGANISM: Spinacia oleracea
;  FEATURE:
;  OTHER INFORMATION: Motif
US-15-720-797A-172

  Query Match             100.0%;  Score 39;  DB 1;  Length 6;
  Best Local Similarity   100.0%;  
  Matches    6;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 KWMCLR 6
              ||||||
Db          1 KWMCLR 6





Conclusion 
No claim is allowed. 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571) 270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Wayne Zhong/					 
Examiner, Art Unit 1662	
/CHARLES LOGSDON/Primary Examiner, Art Unit 1662